MEMORANDUM **
Rito Castro-Parra appeals from the 72-month sentence imposed following his guilty-plea conviction for possession with intent to distribute 5 kilograms or more of cocaine, in violation of 21 U.S.C. § 841, conspiracy to possess with intent to distribute 5 kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841, 846, importation of 5 kilograms or more of cocaine, in violation of 21 U.S.C. §§ 952, 960, and conspiracy to import 5 kilograms or more of cocaine, in violation of 21 U.S.C. §§ 952, 960, and 963. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Castro-Parra contends that the district court misunderstood its discretion to impose a lower sentence based on aberrant conduct. The district court did not procedurally err in this regard. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007).
Castro-Parra also contends that the district court erred by enhancing his sentence using a drug quantity that was neither admitted by him, nor proven to a jury beyond a reasonable doubt. This contention is foreclosed by United States v. Kilby, 443 F.3d 1135, 1140 (9th Cir.2006). We conclude that the district court’s drug quantity finding was supported by a preponderance of the evidence. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.